      Case 5:20-cv-00207-H Document 4 Filed 08/28/20              Page 1 of 1 PageID 32


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCKDIVISION

DERLE CUELLAR,

         Plaintiff,

                                                            No. 5:20-CV-207-H

UNITED CONTRACTOR SERVICES,
LLC,

         Defendant.

              ORDERTO FTLE CERTIFICATE OF INTERESTED PERSO NS

         On August 27, 2020, Derle Cuellar filed complaint in this case but did not provide

the Clerk with a certificate of interested persons. N.D. Tex. Civ. R. 3.1(c), which applies to

a   complaint flled by electronic means, and 3.2(e), which applies to a complaint filed on

paper, require that a complaint be accompanied by:

                                                     persons-in a form approved by the
         a separately signed certificate of interested
         clerk-that contains-in addition to the information required by Fed. R. Civ. P.
         7.|(a)-a complete list of all persons, associations of persons, firms, parorerships,
         corporations, gualantors, insurers, affiliates, parent or subsidiary corporations, or
         other legal entities that are financially interested in the outcome of the case. Ifa
         large group ofpersons or fums can be specified by a generic description, individual
         listing is not necessary.

Accordingly, no later than September 18,2020, Derle Cuellar must comply with Rule 7.4 so

that the Court can ensu(e that recusal is not requ ed in this case.

          So ordered   on Algtrst   i b, 2020.

                                                         o*
                                                 JAMES WESLEY HENDRIX
                                                 UNtr'TED STATES DISTRICT JUDGE
